DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9-18, 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior art does not disclose or suggest: “positioning the ODEMLT in a given orientation at the location; operating the ODTx to transmit, into a portion of the subsurface formation below the horizontal section of the wellbore, an EM source signal comprising a multi-frequency waveform; operating the ODRx to sense an EM return signal comprising a reflection of the multi-frequency waveform from the subsurface formation^ wherein the saturation data acquisition operation for each of the locations comprises the ODTx and the ODRx remaining stationary in the given orientation at the location; and generating a subset of saturation data for the location corresponding to the sensed EM return signal; and generating, based on the subsets of saturation data for the plurality of locations along the length of the horizontal section of the wellbore, a radargram comprising a two-dimensional mapping of water saturation within a portion of the subsurface formation below the length of the horizontal section of the wellbore” in combination with all the limitations of claim 1. 
Regarding claim 12, prior art does not disclose or suggest: “a well surface system configured to perform the following operations: for each of a plurality of locations along a length of a horizontal section of a wellbore extending into a hydrocarbon reservoir of a subsurface 
Regarding claim 23, prior art does not disclose or suggest: “positioning the ODEMLT in a given orientation at the location; operating the ODTx to transmit, into a portion of the subsurface formation below the horizontal section of the wellbore, an EM source signal comprising a multi-frequency waveform; operating the ODRx to sense an EM return signal comprising a reflection of the multi-frequency waveform from the subsurface formation; and generating a subset of saturation data for the location corresponding to the sensed EM return signal wherein the saturation data acquisition operation for each of the locations comprises the ODTx and the ODRx remaining stationary in the given orientation at the location; and generating, based on the subsets of saturation data for the plurality of locations along the length of the horizontal section of the wellbore, a radargram comprising a two-dimensional mapping of .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/F.P/Examiner, Art Unit 2868       

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                                              
4/10/21